Case: 21-50924     Document: 00516429802         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 12, 2022
                                  No. 21-50924
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Reynaldo Joel Trigueros-Recinos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:19-CR-879-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Reynaldo Joel Trigueros-Recinos was sentenced to 58 months of
   imprisonment after pleading guilty to illegally reentering the United States,
   in violation of 8 U.S.C. § 1326(a) and (b)(1). On appeal, he contends that he
   was entitled to an additional one-level reduction for acceptance of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50924      Document: 00516429802          Page: 2    Date Filed: 08/12/2022




                                    No. 21-50924


   responsibility under U.S.S.G. § 3E1.1(b) and that his above-guidelines
   sentence was substantively unreasonable. We AFFIRM.
          Trigueros-Recinos first argues that the Government improperly
   withheld an additional one-level reduction under § 3E1.1(b) because there
   was not an adequate factual basis establishing his participation in an inmate
   disturbance at the Limestone Detention Facility. However, we review the
   Government’s decision not to move for an additional one-level reduction
   only for whether the Government “considered an interest within § 3E1.1.”
   United States v. Halverson, 897 F.3d 645, 656 (5th Cir. 2018). Trigueros-
   Recinos fails to make such a showing. See § 3E1.1, comment. (n.1(B)).
          Next, Trigueros-Recinos contends the district court erred in imposing
   a sentence of 58 months’ imprisonment, which was beyond the Guidelines’
   recommended range of 27 to 33 months.            We review the substantive
   reasonableness of a sentence for an abuse of discretion. Gall v. United States,
   552 U.S. 38, 51 (2007). “An upward departure [from the Guidelines] by a
   district court is not an abuse of discretion if [its] reasons for departing 1)
   ‘advance the objectives set forth in 18 U.S.C. § 3553(a)(2)’ and 2) ‘are
   justified by the facts of the case.’” United States v. Zuniga-Peralta, 442 F.3d
   345, 347 (5th Cir. 2006) (quoting United States v. Saldana, 427 F.3d 298, 310
   (5th Cir. 2005)). Here, the district court “f[ound] that the history and
   characteristics of defendant and the protection of the public . . . are factors
   warranting an upward variance from the applicable guidelines guideline
   range. Despite prior sentences imposed on the defendant, he has continued
   to illegally reenter the United States and has committed assaultive offenses,
   specifically toward women, which have been increasingly egregious in nature.
   [His] propensity for violence and disrespect for the laws of this country
   require . . . a sentence . . . outside the applicable guidelines.” These reasons
   cited by the district court for its non-Guidelines sentence were legitimate and




                                          2
Case: 21-50924     Document: 00516429802           Page: 3   Date Filed: 08/12/2022




                                    No. 21-50924


   corresponded to the interests laid out in § 3553(a)(2). See United States v.
   Ward, 859 F. App’x 720, 722 (5th Cir. 2021).
          While Trigueros-Recinos claims that the district court failed to
   appropriately consider mitigating factors, he has failed to demonstrate that
   the district court failed to consider a factor that should have received
   significant weight, gave significant weight to an improper factor, or clearly
   erred in balancing the factors. See United States v. Nguyen, 854 F.3d 276, 283
   (5th Cir. 2017). Moreover, despite Trigueros-Recinos’ assertions to the
   contrary, the district court “may rely upon factors already incorporated by
   the Guidelines to support a non-Guidelines sentence.” United States v.
   Brantley, 537 F.3d 347, 350 (5th Cir. 2008). Nor is the difference between
   the sentence imposed and the Guidelines range so great as to indicate
   unreasonableness. The district court’s 58-month sentence is just shy of 1.8
   times the upper end of the applicable Guidelines range (here, 33 months).
   We have upheld substantially greater upward departures from the Guidelines
   in many prior cases. See, e.g., Ward, 859 F. App’x at 722; Saldana, 427 F.3d
   at 316; United States v. Smith, 417 F.3d 483, 492–93 & n.40 (5th Cir. 2005)
   (citing cases). Accordingly, Trigueros-Recinos has failed to demonstrate that
   his sentence is substantively unreasonable.
          AFFIRMED.




                                         3